                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


    UNITED STATES OF AMERICA,                    )
                                                 )
                        Plaintiff,               )
                                                 )
    vs.                                          )   Case No. 16-CV-30131-SMY
                                                 )
    CESAR LOZANO, GILBERT DELEON,                )
    EDWARD SHIELDS, AND BALDEMAR                 )
    SOLIS,                                       )
                                                 )
                        Defendants.              )


                                           ORDER

YANDLE, District Judge:

          This case comes before the Court for case management. On March 8, 2017, this matter

was set for hearing and speedy trial clock was started for Defendants Lozano and Solis (Doc.

70). Thereafter, the Court took the following actions regarding the trial setting: on August 9,

2017, an Order was entered granting Defendant Shields’ Motion to Continue and continuing trial

to November 27, 2017 as to all defendants (Doc. 94); on October 16, 2017, an Order was entered

granting Defendant Shields’ Motion to Continue and continuing trial to January 29, 2018 as to all

defendants (Doc. 102); on December 20, 2017, an Order was entered granting Defendant

Deleon’s Motion to Continue and continuing trial to May 14, 2018 as to all defendants (Doc.

117); on April 27, 2018, and Order was entered granting Defendant Solis’ Motion to Continue

and continuing trial to November 5, 2018 as to all defendants (Doc. 144); on September 14,

2019, an Order was entered granting Defendant Solis’ Motion to Continue and continuing trial to

March 4, 2019 as to all defendants (Doc. 176).



                                           Page 1 of 2 
 
       The Court notes that Defendant Cesar Lozano has not been arraigned and should not have

been included in the above-referenced Orders. Therefore, the jury trial setting of March 4, 2019

is VACATED as to Defendant Cesar Lozano. The Court will reset the trial date for Defendant

Lozano when he is arraigned.

       IT IS SO ORDERED.


       DATED: January 30, 2019
                                                   s/ Staci M. Yandle
                                                   STACI M. YANDLE
                                                   United States District Judge
 




                                          Page 2 of 2 
 
